Case 2:19-cv-00608-CAS-AFM Document 25 Filed 07/23/19 Page 1 of 1 Page ID #:86



   1 BROWNE GEORGE ROSS LLP
       Keith J. Wesley (State Bar No. 229276)
   2    kwesley@bgrfirm.com
       David D. Kim (State Bar No. 293445)
   3     dkim@bgrfirm.com
       Eric C. Lauritsen (State Bar No. 301219)
   4    elauritsen@bgrfirm.com
   5
       2121 Avenue of the Stars, Suite 2800
       Los Angeles, California 90067
   6   Telephone: (310) 274-7100
       Facsimile: (310) 275-5697
   7
       Attorneys for Plaintiff
   8 ATARI INTERACTIVE, INC.

   9                              UNITED STATES DISTRICT COURT
  10              CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  11 ATARI INTERACTIVE, INC.,                       Case No. 2:19-cv-00608 CAS (AFMx)
  12                                                Hon. Christina A. Snyder
                     Plaintiff,
  13
             vs.
  14                                                [PROPOSED] ORDER
                                                    EXTENDING MEDIATION
  15 HYPERKIN INC.,                                 DEADLINE AND CONTINUING
                     Defendant.                     STATUS CONFERENCE
  16

  17

  18                                   [PROPOSED] ORDER
  19         For good cause shown, IT IS HEREBY ORDERED:
  20         1.      The Parties’ stipulation is approved.
  21         2.      The August 30, 2019 mediation deadline is hereby continued to
  22 September 10, 2019, and the September 9, 2019 status conference is hereby

  23 continued to September 23, 2019, at 11:00 A.M.

  24         IT IS SO ORDERED.
  25

  26 DATED: July 23, 2019

  27                                                 Christina A. Snyder
                                                     United States District Judge
  28

                                                            Case No. 2:19-cv-00608 CAS (AFMx)
       [PROPOSED] ORDER EXTENDING MEDIATION DEADLINE AND CONTINUING STATUS CONFERENCE
